COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


MUSICTODAY, LLC AND
 PEERLESS INSURANCE COMPANY
                                                                  MEMORANDUM OPINION *
v.     Record No. 0471-08-2                                           PER CURIAM
                                                                      JUNE 24, 2008
REBECCA WREN SNOW


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (E. Albion Armfield; Frith Anderson & Peake, P.C., on brief), for
                 appellants.

                 (A. Thomas Lane, Jr., on brief), for appellee.


       MusicToday, LLC and its insurer appeal a decision of the Workers’ Compensation

Commission finding that Rebecca Wren Snow proved (1) she sustained an injury by accident

arising out of and in the course of her employment on July 31, 2006; and (2) her subsequent

medical treatment was causally related to that accident. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Snow v. MusicToday, LLC, VWC

File No. 230-62-56 (Jan. 23, 2008). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.